DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 9,915,779 B2).  Song teaches a solid-core polarization-maintaining (claim 1) photonic crystal fiber (Fig. 5) based on anisotropy of stress distribution (C1 L22-34, C2 L1-13), the photonic crystal fiber comprising a core (11) and a cladding (12) that includes an inner layer (part of 11) arranged around the core (11) and an outer layer (13) between the inner layer (part of 11) and an outer wall of the cladding (outside surface of 12), wherein
the inner layer (part of 11) has multiple layers of first air holes (111) arranged for constructing optical properties (C2 L49-58) and two micron-size air holes (112) arranged along an x-axis  (see middle embodiment of Fig. 5) extending through a center of the inner layer (part of 11) for guaranteeing birefringence in the fiber (C3 L3-30), wherein the micron-size air holes (112) are each larger than each of the first air holes (111) (see Fig. 5);
the outer layer (13) has multiple layers of second air holes (132) arranged around a y-axis, wherein the y-axis is perpendicular to the x-axis (middle embodiment of Fig. 5);
the inner layer (part of 11) and the outer layer (13) as a whole are symmetric with respect to the x-axis and the y-axis as a whole (middle embodiment of Fig. 5); and
the multiple layers of second air holes (132);
wherein the multiple layers of second air holes (132) in the outer layer are arranged radially along the y-axis (middle embodiment of Fig. 5, the two layers of wholes shown can be considered “arranged radially along the y-axis);
wherein the multiple layers of second air holes (133, embodiment on the right in Fig. 5) in the outer layer include columns (2 columns on top and bottom) of second air holes (133) parallel to the y-axis, the columns on each same side of the y-axis having different numbers of second air holes (one column has 2 holes, the other column has 6 holes);
wherein the outer wall of the cladding (12) is spaced apart from the multiple layers of second air holes (132/133) in the outer layer (see Fig. 5);
wherein the multiple layers of second air holes (132) in the outer layer (13) are arranged to be evenly distributed and enclosed in two essentially semi-annular regions (the two arcs of the middle embodiment of Fig. 5 can be considered “essentially semi-annular region”, so could the left embodiment of Fig. 5);
wherein the second air holes (132) have a diameter larger than that of the first air holes (111) (middle embodiment of Fig. 5).
Song does not state the fiber functions as anti-torsion or the second air holes are configured in a way as to cause the bending stiffness of the photonic crystal fiber along the x-axis to be different from the bending stiffness along the y-axis;
wherein the difference in the bending stiffness of the photonic crystal fiber along the x-axis and along the y-axis is related to a bending radius of the photonic crystal fiber and the size, number and arrangement of the air holes in the cladding and has a value of 0-70%.
The fiber having anti-torsion properties and causing bending stiffness along the x-axis different from the bending stiffness along the y-axis, including the value of the bending difference are all functions of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP 2112.01.  All of the structure has been taught by Song, so a prima facie case of obviousness has been established.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 1 above, and further in view of Chenard et al (US 2021/0405287 A1).
Song teaches the photonic crystal fiber previously discussed.
Song does not teach expressly wherein the multiple layers of second air holes in the outer layer are arranged to be evenly distributed and enclosed in two equilateral triangles, each with one side parallel to the x-axis and corresponding to an inner or outer border of the outer layer of the cladding.
Chenard teaches a photonic crystal fiber Fig. 5B with multiple layers of second air holes (20) in an outer layer (around 14) arranged to be evenly distributed (see Fig. 5B) and enclosed in two triangles (wherein they can be equilateral, P0023), each with one side parallel to the x-axis (Fig. 5B) and corresponding to an inner or outer border of the outer layer of the cladding (the tip of the triangles correspond to the inner border and the side opposite the tip corresponds to the outer border, see Fig. 5B).
Song and Chenard are analogous art because they are from the same field of endeavor / similar problem solving area, photonic crystal fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the second air holes to have them be evenly distributed and enclosed in two equilateral triangles with each one side parallel to the x-axis and corresponding to the inner and outer borders of the outer layer of cladding as taught by Chenard.
The motivation for doing so would have been to be able to adjust the effective refractive index (Chenard, P0032).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach different configuration of photonic crystal fibers similar to applicant’s:  US 2005/0084223, US 7289709, US 7841213, US 8958676.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883